129 F.3d 122
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.John G. OVERTON, Appellant,v.Kenneth S. Apfel, Commissioner of Social Security,* Appellee.
No. 96-4077.
United States Court of Appeals, Eighth Circuit.
Submitted Oct. 31, 1997.Filed Nov. 14, 1997.

Appeal from the United States District Court for the District of Minnesota.
Before McMILLIAN, BEAM, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
PER CURIAM.


1
John G. Overton, Jr., appeals from the final judgment of the United States District Court1 for the District of Minnesota, affirming the decision of the Commissioner of Social Security to deny Overton supplemental security income benefits.  After reviewing the record and the parties' submissions, we conclude the Commissioner's decision is supported by substantial evidence on the record as a whole.  See Piepgras v. Chater, 76 F.3d 233, 236 (8th Cir.1996) (standard of review).  We further conclude the district court did not abuse its discretion in not considering the new evidence Overton sought to introduce showing that his condition had deteriorated.  To be considered, any new evidence must pertain to the time period for which benefits are sought, and not concern later-acquired disabilities or a subsequent deterioration of a previously non-disabling condition.  See Jones v. Callahan, 122 F.3d 1148, 1154 (8th Cir.1997).  Here, the evidence showed a deterioration of Overton's condition after the date of the Commissioner's final decision, and thus was not material, although it may be considered in a new application for benefits.


2
Accordingly, we affirm the judgment of the district court.  See 8th Cir.  R. 47B.



*
 Kenneth S. Apfel has been appointed to serve as Commissioner of Social Security, and is substituted as appellee pursuant to Fed.  R.App. P. 43(c)


1
 The Honorable Richard H. Kyle, United States District Judge for the District of Minnesota, adopting the report and recommendation of the Honorable Franklin L. Noel, United States Magistrate Judge for the District of Minnesota